



Exhibit 10.1
SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT
THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this "Amendment") dated as of May 29, 2020, is made by and among the
BORROWERS party hereto (the "Borrowers"), the GUARANTORS party hereto (the
"Guarantors"), the financial institutions party hereto as LENDERS (collectively,
"Lenders" and each individually a "Lender") and PNC BANK, NATIONAL ASSOCIATION
("PNC"), as agent for the Lenders (PNC, in such capacity, "Agent"), and J.P.
MORGAN EUROPE LIMITED ("JPM Europe"), as European agent for the Lenders (JPM
Europe, in such capacity, the "European Agent").
WITNESSETH:
WHEREAS, the Borrowers, the Guarantors, the Lenders, the Agent and the European
Agent are parties to that certain Amended and Restated Revolving Credit and
Security Agreement, dated as of September 30, 2015, as amended by (i) First
Amendment to Amended and Restated Revolving Credit and Security Agreement, dated
as of February 16, 2016, (ii) Waiver and Second Amendment to Amended and
Restated Revolving Credit and Security Agreement, dated as of May 3, 2016,
(iii) Release and Third Amendment to Amended and Restated Revolving Credit and
Security Agreement, dated as of September 30, 2016, (iv) Fourth Amendment to
Amended and Restated Revolving Credit and Security Agreement, dated as of
November 30, 2016, (v) Waiver and Fifth Amendment to Amended and Restated
Revolving Credit and Security Agreement, dated as of June 7, 2017, and (vi)
Sixth Amendment to Amended and Restated Revolving Credit and Security Agreement,
dated as of November 13, 2019 (as so amended, the "Credit Agreement"); and
WHEREAS, the Borrowers and the Guarantors have requested the Lenders to make
certain amendments and other accommodations to the Credit Agreement as more
fully set forth herein. The Lenders have agreed to such amendments and
accommodations, subject to the terms and conditions set forth in this Amendment.
NOW THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.Recitals. The foregoing recitals are incorporated herein by reference.
2.    Defined Terms. Capitalized terms not otherwise defined in this Amendment
have the meanings given to them in the Credit Agreement.





--------------------------------------------------------------------------------





3.    Amendment of Section 1.2 – Deleted Defined Terms. The following defined
terms in Section 1.2 of the Credit Agreement are hereby deleted in their
entirety:
2024 Convertible Notes shall mean any notes issued in the Private Exchange.
Private Exchange shall mean the issuance of up to One Hundred Fifty Million
($150,000,000) in an aggregate original principal amount of unsecured
convertible notes due 2024 to certain holders of the Company's 2021 Convertible
Notes in an exchange, or series of exchanges, for a similar principal amount of
such holders' 2021 Convertible Notes, plus any reasonable premium required to
retire the 2021 Convertible Notes.
4.    Amendment of Section 1.2 – Amendment and Restatement of Defined Term. The
following defined term in Section 1.2 of the Credit Agreement is hereby amended
and restated as follows:
Unexchanged 2021 Convertible Notes shall mean any 2021 Convertible Notes which
remain outstanding after giving effect to the Phase 1 Private Exchange.
5.    Amendment of Section 1.2 – Addition of Defined Terms. The following new
defined terms shall be added to Section 1.2 of the Credit Agreement in the
correct alphabetical order as follows:
Phase 1 Private Exchange shall mean the issuance of up to One Hundred Fifty
Million ($150,000,000) in an aggregate original principal amount of unsecured
convertible notes due 2024 to certain holders of the Company's 2021 Convertible
Notes in an exchange, or series of exchanges, for a similar principal amount of
such holders' 2021 Convertible Notes, plus any reasonable premium required to
retire the 2021 Convertible Notes.
Phase 1 Convertible Notes shall mean any notes issued in the Phase 1 Private
Exchange.
Phase 2 Private Exchange shall mean the issuance of up to Fifty Million
($50,000,000) in an aggregate original principal amount of unsecured convertible
notes due 2024 to certain holders of the Company's 2022 Convertible Notes in an
exchange, or series of exchanges, for a similar principal amount of such
holders' 2022 Convertible Notes, plus any reasonable premium required to retire
the 2022 Convertible Notes.


2



--------------------------------------------------------------------------------





Phase 2 Convertible Notes shall mean any notes issued in the Phase 2 Private
Exchange.
Unexchanged 2022 Convertible Notes shall mean any 2022 Convertible Notes which
remain outstanding after giving effect to the Phase 2 Private Exchange.
6.    Amendment of Section 7.19 –Covenants as to Certain Indebtedness.
Section 7.19 of the Credit Agreement is hereby amended and restated as follows:
7.19    Covenants as to Certain Indebtedness.
Amend or modify any provisions of the documents governing the 2021 Convertible
Notes or the 2022 Convertible Notes, in each case, in any material and adverse
way (with any changes to the interest rate, redemption requirements,
amortization schedule, negative covenants and events of default deemed to be
material for purposes hereof, but without limiting any other changes which may
be material) without providing at least fifteen (15) calendar days' prior
written notice to Agent and Lenders, and obtaining the prior written consent of
the Applicable Required Lenders, it being understood for the avoidance of doubt,
that adjustments, amendments, and modifications expressly required to be made
pursuant to the terms of the 2021 Convertible Notes or the 2022 Convertible
Notes shall be permitted. Notwithstanding the foregoing, (i) the issuance of the
Phase 1 Convertible Notes pursuant to the Phase 1 Private Exchange is expressly
permitted so long as the Borrowers provide Agent and Lenders with a draft form
of the indenture governing the Phase 1 Convertible Notes at least fifteen (15)
calendar days (or such shorter time period as agreed to by the Agent in its sole
discretion) prior to the proposed date of issuance, together with the final form
of such indenture as soon as available and with the exception of the maturity,
original issue discount, conversion price and conversion rate, the terms of the
Phase 1 Convertible Notes do not differ in any material and adverse way from the
terms of the 2021 Convertible Notes as determined by the Agent in its reasonable
discretion; for the avoidance of doubt, the inclusion of a redemption right
exercisable by the Company in the Phase 1 Convertible Notes shall not be
considered material and adverse and (ii) the issuance of the Phase 2 Convertible
Notes pursuant to the Phase 2 Private Exchange is expressly permitted so long as
the Borrowers provide Agent and Lenders with a draft form of the indenture
governing the Phase 2 Convertible Notes at least fifteen (15) calendar days (or
such shorter time period as agreed to by the Agent in its sole discretion)


3



--------------------------------------------------------------------------------





prior to the proposed date of issuance, together with the final form of such
indenture as soon as available and with the exception of the maturity, original
issue discount, coupon rate, conversion price and conversion rate, the terms of
the Phase 2 Convertible Notes do not differ in any material and adverse way from
the terms of the 2022 Convertible Notes as determined by the Agent in its
reasonable discretion; for the avoidance of doubt, the inclusion of a redemption
right exercisable by the Company in the Phase 2 Convertible Notes shall not be
considered material and adverse. Further, for all purposes under this Agreement,
(i) the Phase 1 Convertible Notes shall be considered, along with any
Unexchanged 2021 Convertible Notes, as 2021 Convertible Notes and (ii) the Phase
2 Convertible Notes shall be considered, along with any Unexchanged 2022
Convertible Notes, as 2022 Convertible Notes. For the avoidance of doubt, all
references in definitions, representations, warranties, covenants and defaults
in this Agreement (i) to the 2021 Convertible Notes shall refer to both any
Unexchanged 2021 Convertible Notes and the Phase 1 Convertible Notes and (ii) to
the 2022 Convertible Notes shall refer to both any Unexchanged 2022 Convertible
Notes and the Phase 2 Convertible Notes.
7.    Conditions Precedent. The effectiveness of this Amendment is subject to
the receipt by the Agent of the following items, each in form and content
satisfactory to the Agent:
(a)    the Agent shall have received this Amendment, duly executed by a duly
authorized officer of each of the Loan Parties, each of the Applicable Required
Lenders, the Agent and the European Agent;
(b)    the Agent shall have received copies, certified by a duly authorized
officer of each Loan Party to be true and complete on and as of the date hereof,
of records of all action taken by each of the Loan Parties to authorize (i) the
execution and delivery of this Amendment, and all other certificates, documents
and instruments executed in connection therewith, and (ii) its performance of
all of its obligations under each of such documents;
(c)    the Agent shall have received a secretary's certificate of each Loan
Party certifying as to (i) no change in such Loan Party's articles or
certificate of incorporation/organization or bylaws, code of regulations or
limited liability company/operating agreement, or in the event that any such
documents have changed, true and correct copies of the same certified by the
secretary of such Loan Party or the Secretary of State, as the case may be, and
(ii) the incumbency of the officers of such Loan Party that execute and deliver
this Amendment and the related certificates, documents and instruments;
(d)    no Default or Event of Default shall have occurred; and


4



--------------------------------------------------------------------------------





(e)    the Borrowers shall have paid (i) to Agent all of Agent's costs and
expenses (including Agent's attorneys' fees) incurred in connection with the
preparation of this Amendment and (ii) to Agent for the ratable benefit of the
US-Canada Lenders (based upon the respective US-Canada Revolving Commitment
Amount of each US-Canada Lender) an amendment fee in an amount equal to $45,000.
8.    Representations and Warranties. Each Borrower and each Guarantor covenants
and agrees with and represents and warrants to the Agent, the European Agent and
the Lenders as follows:
(a)    each Borrower's and each Guarantor's obligations under the Credit
Agreement, as modified hereby, are and shall remain secured by the Collateral
pursuant to the terms of the Credit Agreement and the Other Documents;
(b)    each Borrower and each Guarantor possesses all of the powers requisite
for it to enter into and carry out the transactions referred to herein and to
execute, enter into and perform the terms and conditions of this Amendment, the
Credit Agreement and the Other Documents and any other documents contemplated
herein that are to be performed by such Borrower or such Guarantor; and that any
and all actions required or necessary pursuant to such Borrower's or such
Guarantor's organizational documents or otherwise have been taken to authorize
the due execution, delivery and performance by such Borrower and such Guarantor
of the terms and conditions of this Amendment, the Credit Agreement and the
Other Documents, and that such execution, delivery and performance will not
conflict with, constitute a default under or result in a breach of any
applicable law or any agreement, instrument, order, writ, judgment, injunction
or decree to which such Borrower or such Guarantor is a party or by which such
Borrower or such Guarantor or any of its properties are bound, and that all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by such
Borrower and/or such Guarantor of the terms and conditions of this Amendment,
the Credit Agreement, the Other Documents and the transactions contemplated
hereby and thereby have been obtained by such Borrower and such Guarantor and
are in force and effect;
(c)    this Amendment, the Credit Agreement, and the Other Documents constitute
the valid and legally binding obligations of each Borrower and each Guarantor,
enforceable against such Borrower and such Guarantor in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws and by
general equitable principles, whether enforcement is sought by proceedings at
law or in equity;
(d)    all representations and warranties made by each Borrower and each
Guarantor in the Credit Agreement and the Other Documents are true and correct
in all material respects as of the date hereof, with the same force and effect
as if all such representations and warranties were fully set forth herein and
made as of the date hereof and each Borrower and each Guarantor has complied
with all covenants and undertakings in the Credit Agreement and the Other
Documents;


5



--------------------------------------------------------------------------------





(e)    this Amendment is not a substitution, novation, discharge or release of
any Borrower's or any Guarantor's obligations under the Credit Agreement or any
of the Other Documents, all of which shall and are intended to remain in full
force and effect;
(f)    no Event of Default or Potential Default has occurred and is continuing
under the Credit Agreement or the Other Documents; there exist no defenses,
offsets, counterclaims or other claims with respect to any Borrower's or any
Guarantor's obligations and liabilities under the Credit Agreement or any of the
Other Documents;
(g)    each Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the Other Documents applicable to it, each as modified hereby; and
(h)    each Borrower and each Guarantor hereby agrees, as an independent
obligation to the European Agent (to the extent such Guarantor or Borrower is
party to the English Law Guaranty), to be bound by the terms of the English Law
Guaranty as if it had been set out in full again here with such changes as are
appropriate to fit this context, for the avoidance of doubt with references to
the Credit Agreement and Other Documents each as modified hereby.
9.    Reimbursement of Expenses. The Borrowers, jointly and severally, shall pay
or cause to be paid to the Agent all costs and expenses accrued through the date
hereof and the costs and expenses of the Agent including, without limitation,
fees of the Agent's counsel in connection with this Amendment.
10.    Document References. As used in the Credit Agreement and each of the
Other Documents, the terms "this Credit Agreement", "herein", "hereinafter",
"hereto", "hereof", and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement as amended and modified by this
Amendment. The term "Other Documents" as defined in the Credit Agreement shall
include this Amendment.
11.    Integration. This Amendment, together with the Credit Agreement and the
Other Documents, constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings relating to such subject
matter. In entering into this Amendment, each Borrower and each Guarantor
acknowledges that it is relying on no statement, representation, warranty,
covenant or agreement of any kind made by Agent or any Lender or any employee or
agent of Agent or any Lender, except for the agreements of Agent and the Lenders
set forth herein. This Amendment shall be construed without regard to any
presumption or rule requiring that it be construed against the party causing
this Amendment or any part hereof to be drafted.
12.    Successors and Assigns. This Amendment shall apply to and be binding upon
the Borrowers and the Guarantors in all respects and shall inure to the benefit
of each of the other parties hereto and their respective successors and assigns,
provided that none of the Borrowers nor the Guarantors may assign, transfer or
delegate its duties and obligations hereunder. Nothing expressed or referred to
in this Amendment is intended or shall be construed to give any person


6



--------------------------------------------------------------------------------





or entity other than the parties hereto a legal or equitable right, remedy or
claim under or with respect to this Amendment, the Credit Agreement or any Other
Documents, it being the intention of the parties hereto that this Amendment and
all of its provisions and conditions are for the sole and exclusive benefit of
the parties hereto.
13.    Severability. If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the Other Documents shall be held invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the Other Documents shall not in any way be affected or
impaired thereby, and this Amendment, the Credit Agreement and the Other
Documents shall otherwise remain in full force and effect.
14.    Further Assurances. Each Borrower and each Guarantor agrees to execute
such other and further documents and instruments as Agent may request to
implement the provisions of this Amendment.
15.    Governing Law. This Amendment will be governed by the internal laws of
the State of New York without reference to its conflicts of law principles.
16.    Waiver and Release. Each Borrower and each Guarantor, by signing below,
hereby waives and releases Agent, the European Agent, Issuer and each of the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of which any Borrower or any Guarantor is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
17.    Counterparts; Electronically Delivered Signatures. This Amendment may be
executed in any number of counterparts each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of executed signature pages hereof by facsimile or
other means of electronic transmission from one party to another shall
constitute effective and binding execution and delivery thereof by such party.
Any party that delivers its original counterpart signature to this amendment by
facsimile transmission hereby covenants to deliver its original counterpart
signature promptly thereafter to the Agent.
18.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN


7



--------------------------------------------------------------------------------





INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
[SIGNATURE PAGES FOLLOW]






8



--------------------------------------------------------------------------------






[SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT]
Each of the parties has signed this Seventh amendment to Amended and Restated
Revolving Credit and Security Agreement as of the day and year first above
written.


 
US BORROWERS:


 
Invacare Corporation, an Ohio corporation
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: Senior Vice President and Chief Financial Officer


 
Freedom Designs, Inc., a California corporation
Alber USA, LLC, an Ohio limited liability company
Medbloc, Inc., a Delaware corporation
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: Vice President and Treasurer


 
Invacare Continuing Care, Inc., a Missouri corporation
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: Vice President and Treasurer








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT]


 
US GUARANTORS:


 
Adaptive Switch Laboratories, Inc., a Texas corporation
The Helixx Group, Inc., an Ohio corporation
Invacare Credit Corporation, an Ohio corporation
Invacare International Corporation, an Ohio corporation
Invacare Holdings, LLC, an Ohio limited liability company
Invacare Florida Holdings, LLC, a Delaware limited liability company
Invacare Florida Corporation, a Delaware corporation
Invamex Holdings LLC, a Delaware limited liability company
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: Vice President and Treasurer


 
Invacare Canadian Holdings, Inc., a Delaware corporation
Invacare Canadian Holdings, LLC, a Delaware limited liability company
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: President








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT]


 
CANADIAN BORROWERS:
 
Invacare Canada L.P., an Ontario limited partnership, by its general partner,
Invacare Canada General Partner Inc.
Motion Concepts L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare Inc.
Perpetual Motion Enterprises Limited, an Ontario corporation
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: Vice President and Treasurer


 
CANADIAN GUARANTORS:
 
Carroll Healthcare General Partner, Inc., an Ontario corporation
Carroll Healthcare Inc., an Ontario corporation
Invacare Canada General Partner Inc., a Canada corporation
By: /s/ Kathleen P. Leneghan
Name: Kathleen P. Leneghan
Title: Vice President and Treasurer
 






--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT]


 
ENGLISH BORROWERS:


 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693
By: /s/ Philippe Gretz
Name: Philippe Gretz
Title: Director


 
ENGLISH GUARANTORS:


 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693
By: /s/ Philippe Gretz
Name: Philippe Gretz
Title: Director


 
Invacare UK Operations Limited, a company incorporated in England and Wales with
company number 03281202
By: /s/ Philippe Gretz
Name: Philippe Gretz
Title: Director








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT]


 
FRENCH BORROWERS:


 
Invacare Poirier SAS
By: /s/ Philippe Gretz
Name: Philippe Gretz
Title: President Duly Authorised


 
FRENCH GUARANTORS:


 
Invacare Poirier SAS
By: /s/ Philippe Gretz
Name: Philippe Gretz
Title: President Duly Authorised


 
Invacare France Operations S.A.S.
By: /s/ Philippe Gretz
Name: Philippe Gretz
Title: President Duly Authorised








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT]


PNC BANK, NATIONAL ASSOCIATION, as Lender and as Agent
By: /s/ Todd Milenius
Name:    Todd Milenius
Title:    Senior Vice President





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT]


KEYBANK NATIONAL ASSOCIATION, as Lender
By: /s/ Jonathan Roe
Name:    Jonathan Roe
Title:    Vice President





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT]


JPMORGAN CHASE BANK, N.A., as Lender
By: /s/ Erik Barragan
Name:    Erik Barragan
Title:    Authorized Officer







--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT]


J.P. MORGAN EUROPE LIMITED, as European Agent
By: /s/ Matthew Sparkes
Name:    Matthew Sparkes
Title:    Authorised Officer
J.P. MORGAN AG, as Lender
By: /s/ Matthew Sparkes
Name:    Matthew Sparkes
Title:    Authorised Officer





--------------------------------------------------------------------------------





[SIGNATURE PAGE TO SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT
AND SECURITY AGREEMENT]


CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC., as Lender
By: /s/ David Slattery
Name:    David Slattery
Title:    Vice President







